Case 1:16-cv-20924-JEM Document 339 Entered on FLSD Docket 02/27/2019 Page 1 of 22




                                   UNITED STATES DISTRICT
                                 COURT SOUTHERN DISTRICT OF
                                   FLORIDA MIAMI DIVISION

                                       CASE NO.: 16-cv-20924-
                                       MARTINEZ/GOODMAN


    DONNA INCARDONE, et al.,


           Plaintiffs,

    vs.

    ROYAL CARIBBEAN CRUISES, LTD.,

          Defendant.
   ____________________________________/


                                PLAINTIFFS’ MOTION FOR SANCTIONS

          The Plaintiffs hereby move for sanctions against Defendant pursuant to FRCP 11 and

   FRCP 37, and the inherent power of the Court, and state:

          From the beginning of this case the Defendant has acted in bad faith. The Defendant has

   exhibited vexatious conduct,, wantonly, and for oppressive reasons, and has exhibited dishonest

   conduct through the following actions: (1) filing and litigating frivolous, unsupported and

   unsupportable affirmative defenses; (2) offering a false affidavit and made false representations to

   the Court; (3) hiding or destroying crucial documents and recordings; (4) refusing to make crucial

   employees/witnesses available for deposition; (5) misrepresenting essential facts to the Court; (6)

   misrepresenting compliance with Rule 7.1/7.3 to the Court; (7) attempting to sow confusion in its

   document production; (8) withholding evidence; and (9) making unsupportable and fraudulent

   attorneys’ fees claims. Those actions illustrate a pattern of wrongdoing that prejudiced the Plaintiff

   in prosecuting this case. The Defendant has engaged in sordid schemes which have effectively


                                                     1
Case 1:16-cv-20924-JEM Document 339 Entered on FLSD Docket 02/27/2019 Page 2 of 22



   limited the Plaintiffs’ knowledge and ability to secure evidence and prove the extent of

   Defendant’s liability, as well as the full damages at stake in this case.

            Fed. R. Civ .P. 11 provides: The signature of an attorney or party constitutes a certificate

   by the signer that the signer has read the pleading, motion, or other paper; that to the best of the

   signer's knowledge, information, and belief formed after reasonable inquiry it is well grounded in

   fact and is warranted by existing law or a good faith argument for the extension, modification, or

   reversal of existing law, and that it is not interposed for any improper purpose, such as to harass

   or to cause unnecessary delay or needless increase in the cost of litigation.... If a pleading, motion,

   or other paper is signed in violation of this rule, the court, upon motion or upon its own initiative,

   shall impose upon the person who signed it, a represented party, or both, an appropriate sanction,

   which may include an order to pay to the other party or parties the amount of the reasonable

   expenses incurred because of the filing of the pleading, motion, or other paper, including a

   reasonable attorney's fee.1 See Aetna Ins. Co. v. Meeker, 953 F.2d 1328 (11th Cir. 1992). In a case

   of a clear pattern of bad faith and vexatious contract, with resulting prejudice to Plaintiffs, as here,

   dismissal of the pleading is an appropriate sanction, pursuant to a court's inherent authority. See

   Chambers v. NASCO, Inc., 501 U.S. 32, 44–45, 111 S.Ct. 2123, 115 L.Ed.2d 27 (1991).

       I.      Defendant Presented Frivolous and Factually Unsupported Affirmative Defenses

            Defendant filed the Answer and Affirmative Defenses on March 8, 2016. [D.E. 61]

   Defendant offered a number of unsupported and unsupportable “shotgun” Affirmative Defenses.

   Although the Plaintiffs have challenged the Affirmative Defenses on various occasions, the

   Defendant has obstinately refused to provide factual support for them or withdraw them.



   1
    Rule 11 imposes on trial courts an objective standard of reasonableness under the circumstances.
   See Business Guides, Inc. v. Chromatic Commun. Enter., Inc., 498 U.S. 533, 546–549 (1991); see
   also Hashemi v. Campaigner Publications, Inc., 784 F.2d 1581 (11th Cir.1986
                                                      2
Case 1:16-cv-20924-JEM Document 339 Entered on FLSD Docket 02/27/2019 Page 3 of 22



          Plaintiffs moved to strike and moved in limine regarding the Affirmative Defenses [D.E.

   152, 155 & 174]. Defendant filed, in bad faith, amended Affirmative Defenses and responses to

   Plaintiffs Motions. [ D.E. 153, 182 & 296] For example, the Defendant raised an Affirmative

   Defense claiming Plaintiffs’ negligence and comparative negligence, which is false on its face.

   [DE 164 #42 & 43]. Plaintiffs, families with autistic children, had no control of the vessel.

   Nothing on their part caused or contributed to the damages they suffered and they therefore could

   not have been negligent. In fact, the Court has already pointed to the absurdity of this Affirmative

   Defense. [DE 85, p. 22-26]. Yet, the Defendant refuses to remove it.

          Affirmative defense #45 alleges Royal Caribbean discharged its duty to Plaintiffs by

   warning them of the anticipated heavy weather. [DE 164 #45] There is no dispute, however, that

   notice of bad weather did not include “developing hurricane winds” and only took place after

   Plaintiffs boarded Anthem and were unable to leave the ship.

          Affirmative defense #56 claims the risk creating the conditions of Plaintiffs’ injuries was

   open and obvious. [DE 164 #56]. This is frivolous and nonsensical. Throughout the case the

   Defendant has, in fact, argued the storm conditions were not open and obvious to its own ship

   Captain. Even if the storm was open and obvious, there was nothing the passengers could do but

   endure what they were driven into.

          Defendant has proceeded with those Affirmative Defenses despite knowing they are not

   factually supported. The Defendant's affirmative defenses are improper under Eleventh Circuit

   and Southern District Law. See Bell Atl. Corp. v. Twombly, 550 U.S. 544 at 570 (2007); see also

   Castillo v. Roche Laboratories Inc., 2010 WL 3027726 (S.D. Fla. 2010); In re Rawson Food

   Service, Inc., 846 F.2d 1343, 1349 (11th Cir.1988); Royal Caribbean Cruises, Ltd. v. Jackson, 921

   F.Supp.2d 1366 (S.D. Fla. 2013). Affirmative defenses are unsatisfactory where they are patently



                                                    3
Case 1:16-cv-20924-JEM Document 339 Entered on FLSD Docket 02/27/2019 Page 4 of 22



   frivolous or insufficient as a matter of law. See Adams v. Jumpstart Wireless Corp., 294 F.R.D.

   668 at 671 (S.D. Fla. 2013).

           Even after interrogatories, emails, conferences and motions, Plaintiffs never obtained the

   factual basis for the Affirmative Defenses. [DE 274-1; 274-2] Defendant forced Plaintiffs to chase

   after the underlying facts of the Affirmative Defenses for years. Unsurprisingly, the Defendant

   did not list any of its Affirmative Defenses on the pre-trial stipulation as issues it intends to litigate

   at trial. [DE 283]

           On May 8, 2017, the Court Ordered Defendant to provide Plaintiffs with responses, under

   oath, indicating whether it had any facts to support each Affirmative Defense referenced in

   Plaintiffs’ Second Interrogatories. [DE 69] Defendant failed to provide such report stating it

   needed to complete discovery. [D.E. 85, p.22] After additional requests, the Defendant continued

   to refuse to provide factual support. [DE 274-2] Because of Defendant’s intransigence, Plaintiffs

   Moved to Strike the Affirmative Defenses based on lack of factual support. [DE 152] On January

   6, 2018, Defendant Responded In Opposition To Plaintiffs’ Renewed Motion To Strike

   Affirmative Defenses again refusing to provide any further factual basis for the Affirmative

   Defenses. [DE 182] Defendant claimed its Affirmative Defenses, having no additional factual

   detail and containing patently improper positions, are sufficient. [Id.] Plaintiffs filed a Motion in

   Limine to preclude those Affirmative Defenses. [DE 274] Defendant again responded insisting its

   Affirmative Defenses were sufficient and refused to offer facts or remove improper defenses. [DE

   296]

           The Defendant has purposefully perpetrated frivolous, factually insufficient and

   unsupportable defenses contrary to Supreme Court and Eleventh Circuit law. It has forced




                                                       4
Case 1:16-cv-20924-JEM Document 339 Entered on FLSD Docket 02/27/2019 Page 5 of 22



   Plaintiffs to spend significant time addressing those defenses. Yet, to this day, the Defendant’s so

   called Affirmative Defenses have not been withdrawn.

   II.        Unsigned Passenger Tickets

              The Defendant argued in its Motion to Dismiss that the Plaintiffs each received and

   signed ticket contracts which would somehow limit the Defendant’s liability in this action. [DE

   34] That allegation was sworn to in an affidavit by Defendant’s employee, Amanda Campos, who

   stated under oath: “[T]his affidavit is based on my personal knowledge and records kept by Royal

   and Caribbean in the ordinary course of business” and “Royal Caribbean requires a valid signed

   contract before any passenger can board a ship. The Ticket Contract was issued to and received by

   the Plaintiffs prior to boarding the ship.” [DE 39-4] (emphasis added) That representation and

   affidavit were false. Defendant relied on that affidavit in its Response to Plaintiffs’ Motion for

   class certification (later withdrawn), which was signed by counsel for Defendant. [DE 39] At a

   January 6, 2017 hearing, counsel for Defendant falsely represented to the Court that it produced

   “electronic ticket signatures”. [DE 241 p.9] Defendant continued this charade by stating in its

   Motion for Summary Judgment: “[T]he parties contemplated “Acts of God” and “Perils of the

   Sea” as part of the cruise ticket contract, and Royal Caribbean asserted same as an Affirmative

   Defense. [ECF No. 153 ¶52]”.[D.E.160, p.12] This is untrue.

          Since the beginning of this case, the Plaintiffs have sought production of any such signed

   ticket booklet, passenger ticket, or cruise ticket contract. But, the Defendant has failed to produce

   any such evidence. [DE 278-1; 278-2; 278-3]

          The Plaintiffs affirmed they did not receive or sign any such ticket contracts, ticket

   booklets, passenger tickets, or cruise ticket contracts. [DE 40-2] In a November 27, 2017 discovery

   conference, Defense Counsel stated it would look into what documents they may have proving the



                                                    5
Case 1:16-cv-20924-JEM Document 339 Entered on FLSD Docket 02/27/2019 Page 6 of 22



   Plaintiffs’ receipt or signature on a ticket or contract. [DE 278-2] The Defendant to date failed to

   supplement production with any such evidence. On January 3, 2018, Plaintiffs’ Counsel emailed

   Defense Counsel to confirm signed tickets were not in existence and Defense Counsel failed to

   respond. [DE 278-3]. The Plaintiffs filed a Motion in Limine to preclude this unproduced

   evidence, if it indeed exists. [DE 278] The Defendant, in Response to Plaintiffs Motion in Limine,

   failed to comment on the existence of this very crucial evidence and again failed to produce any

   such evidence. [DE 300]

             Regarding the signed tickets, Defendant proffered a false affidavit, their Counsel made a

   false representation to the Court alleging the existence of this unproduced evidence on at least

   three major dispositive motions, failed to admit the non-existence of evidence it claims to possess

   and/or failed to produce such evidence to the Plaintiffs despite countless requests and Rule 26

   obligations. The Defendant is playing fast and loose with the Plaintiffs and the Court concerning

   crucial evidence.

      III.      Withholding Crucial Evidence

             On July 21, 2017, the Magistrate observed that Defendant made multiple

   misrepresentations concerning document production in the past and ordered an affidavit attesting

   that Defendant produced all communications between Captain Andersen and Defendant. No

   affidavit was ever produced and subsequent to the Captain’s deposition, some of the requested

   documents were produced (too late to be used). [Exhibit A, p. 83-84] The Magistrate warned

   Defendant about lack of candor and said “[H]owever, you may want to pass word back to your

   client that in this particular case, I am disappointed in the level of performance of the discovery

   responses. I am not attributing any bad faith to your client, but I am disappointed in the results




                                                     6
Case 1:16-cv-20924-JEM Document 339 Entered on FLSD Docket 02/27/2019 Page 7 of 22



   because it is very disconcerting to me to have a lawyer time and time again stand up and say there

   are no such documents and then months later say, oh, there are more.” [Exhibit A, p. 96-97]

          Later, in a May 5, 2017 Hearing, the Magistrate warned Defendant of the very same

   discovery sanctions Plaintiffs are seeking, striking of the Answer. The Court stated:

          Mr. Ostrow, if it turns out that there actually are some documents, my gosh, that could be
          the best thing for your case. Maybe you'll be able to prevail on grounds other than the
          merits of the case. You know, you have spoliation, misrepresentations to the court,
          sanctions, discovery shenanigans. [D.E. 85, p. 53]

          Despite multiple warnings, the Defendant has continued to withhold pertinent discovery in

   this action. Most significantly, the Defendant failed to preserve and/or produce vital CCTV

   recordings, VDR recordings, BVS weather maps and Captain Gerry Ellis’ (“Ellis”) documentary

   evidence to. Defendant submits that it turned over all the “relevant” evidence concerning the

   CCTV and VDR and it is not required to preserve all such evidence, only “relevant” evidence. [DE

   298] Defendant astonishingly claims the CCTV and VDR’s were not relevant evidence. [DE 298

   p.4-6] It has been Defendant’s practice in this case to choose which evidence it deems relevant,

   without producing everything in its possession pursuant to discovery requests and Fed. R. Civ. P.

   26 obligations. Plaintiffs made a motion for spoliation regarding the CCTV and VDR [D.E. 276].

      A. CCTV

          Anthem has over 200 CCTV cameras distributed throughout the vessel. [DE 160-2, p. 100-

   110] All of the CCTV camera recordings are viewable from the bridge, recorded continuously

   throughout the 72-hour voyage and are stored on a DVR. [DE 276] The Court ordered production

   of all CCTV recordings viewable from monitors on the bridge during the voyage. [DE 85 & 69]

   The Plaintiffs only received eighteen of the CCTV clips amounting to a total of 28 minutes of

   selected video.    All of the CCTV recordings from the voyage should have resulted in

   approximately 14,400 hours of video. Defendant failed to preserve or failed to produce to

                                                   7
Case 1:16-cv-20924-JEM Document 339 Entered on FLSD Docket 02/27/2019 Page 8 of 22



   Plaintiffs Anthem’s CCTV footage of the February 6, 2016 cruise ordered by the Court. Defendant

   had an obligation to preserve the CCTV and VDR. Defendant’s employees, Captain Claus

   Andersen, Captain Wendy Williams, and the First Officer all testified that the recordings made

   during the voyage should have been preserved. [DE 276 p. 3]. The Captain also testified he ordered

   them to be preserved. [DE 160-1, pgs. 44-57].

          The Defendant admitted the CCTV was recorded 24 hours a day for the entire cruise and

   it elected to produce a mere 28 minutes of footage. [DE 298] The Defendant has offered the

   Plaintiffs and the Court no explanation of what happened to the remaining footage.

          Captain Andersen testified he reviewed “the CCTV afterwards showing some scary photos

   or movies.” [DE 179-5, p. 24]. It seems the Defendant chose not to produce the CCTV’s because

   they were indeed “scary” and would potentially impact the jury’s understanding of Defendant’s

   liability and the violent conditions that caused Plaintiffs’ damages.

       B. VDR

          The Anthem’s VDRis always turned on.2 Whatever happens on the bridge is recorded on

   the VDR. [DE 160-1, pgs. 23-24] The Defendant claims to have preserved and produced the VDR.

   Defendant’s employee, Ellis, reviewed the VDR in making Defendant’s “Heavy Weather Incident,

   Preliminary Analysis, February 7 and 8, 2016” (“Heavy Weather Report”) [D.E. 248-1]. He stated

   that a pre-departure briefing was held on February 6th, during which the bridge team discussed the

   passage plan including weather forecasting and the intention to increase speed. Ellis used the VDR

   to listen to voice recordings from the bridge. [DE 179-6, pgs. 30-31] These were never provided




   2
     Voyage data recorder, or VDR, is a data recording system designed for all vessels required to
   comply with the IMO's International Convention SOLAS Requirements (IMO Res.A.861(20)) in
   order to collect data from various sensors on board the vessel. It then digitizes, compresses and
   stores this information in an externally mounted protective storage unit.
                                                    8
Case 1:16-cv-20924-JEM Document 339 Entered on FLSD Docket 02/27/2019 Page 9 of 22



   to Plaintiffs in a decipherable form. Ellis admitted he was able to extract voice recordings from

   the VDR and hear what was going on. [DE 179-6, p. 31] Further, Defendant provided Plaintiffs

   with limited VDR transcripts which were made from recordings of the Captain’s ship wide

   announcements. Those transcripts evidence that the VDR was intelligible. [DE 192]. But no VDR

   transcripts of bridge conversations were produced and no comprehensible voice recordings were

   produced to Plaintiffs. Defendant produced alleged recordings which could not be deciphered by

   Plaintiffs.

           On January 23, 2018, the Magistrate Ordered Defendant to check its own materials for the

   VDR transcripts Ellis used to prepare Defendant’s preliminary investigative report. The Court

   stated if Defendant does not have these transcripts, then it must contact Ellis by January 24, 2018,

   to obtain copies of the transcripts. [DE 192] Plaintiffs never received copies of those transcripts.

   The Defendant admitted the “VDR was preserved and saved after the cruise, but, for unexplained

   reasons, Royal Caribbean could only extract certain portions of the voice recording.” [DE 298, p.

   2] The Defendant claims to have preserved and produced the VDR. But it is not “preservation” if

   data is produced in an unreadable or indecipherable form. Arguing as much is insulting to the

   Plaintiffs and the Court and illustrative of Defendant’s bad faith.

       C. Bon Voyage System (“BVS”) Weather Reports

           On December 8, 2016, Plaintiffs requested any and all documents and communications

   concerning the anticipated weather conditions forty-eight (48) hours prior to the February 6, 2016

   cruise. Defendant responded that it produced those documents. The Plaintiffs then objected that

   Defendant was unresponsive and it failed to receive the requested documents.

           At a January 6, 2017 hearing, the Magistrate ordered Defendant to produce all weather

   maps for February 3rd through the 9th for the Anthem. [DE 312-1] On January 23, 2018, the Court



                                                     9
Case 1:16-cv-20924-JEM Document 339 Entered on FLSD Docket 02/27/2019 Page 10 of 22



   Ordered Defendant to produce, by January 24, 2018, all requested BVS weather information to

   Plaintiffs’, including any information pre-dating the 3pm departure of Anthem. [DE 192] On

   February 24, 2017, Plaintiffs requested the same documents as previously requested and ordered

   by the Court. Full production of the BVS weather reports was not furnished by Defendant during

   discovery.

          On May 5, 2017, Defense counsel stated it did not possess weather reports for February

   6th or the morning hours of February 7th but would look again. [DE 85 p.53-55] The Court entered

   an Order subsequent to the May 5, 2017 hearing requiring Defendant to provide Plaintiffs’ counsel

   with a status report indicating which weather documents were produced and when. During a

   November 27, 2017 discovery conference, the parties revisited the issue of the missing weather

   reports for February 6th and the morning of February 7th. [DE 268-1] The Defendant, at that point,

   claimed to have the reports for the February 6, 2016 cruise. [Id. p.34-35] However, the Defendant

   never produced the missing reports or forecasts from February 6th or the morning of February 7th.

   The Court entered yet another Order on January 23, 2018 requiring Defendant to produce, by

   January 24, 2018, all requested BVS information to Plaintiffs, including any information pre-

   dating the 3 P.M departure of Anthem. [DE 192] No such production was furnished.

         During discovery the Defendant never produced BVS maps for February 3, 4, or 9. [DE 71-

   1; DE 312]. Defendant never produced annotated BVS reports from the Ellis file. Plaintiff filed a

   motion in limine to preclude unproduced weather reports and Defendant made a bad faith response

   falsely maintaining that “Plaintiffs have all the relevant weather reports”. [D.E. 268 &290].

      D. Captain Gerry Ellis’ Unproduced Documents

            Captain Ellis testified that he compiled a file to prepare Defendant’s Heavy Weather

   Report with “a lot of data, lots of files, and lots of information”, which he turned over to



                                                   10
Case 1:16-cv-20924-JEM Document 339 Entered on FLSD Docket 02/27/2019 Page 11 of 22



   Defendant’s Counsel. [D.E. 248-7, p.63]. Plaintiffs did not receive this file. On December 14,

   2018, on the eve of trial, after the close of discovery, and almost a year following the Court’s third

   Order regarding this evidence, Plaintiffs received a small portion of the missing BVS weather

   maps as Defense Exhibits to Defendant’s Joint Pre-trial stipulation. [DE 283 Ex.19] The BVS

   defense exhibits contained thirty (30) weather forecasts from Gerry Ellis’s file that had not been

   previously produced to the Plaintiffs. Those forecasts have no RCCL bates stamp number (as all

   previously produced documents do); they have bates stamped numbers pertaining solely to Gerry

   Ellis’s file, which file had been requested and likewise not been previously provided to the

   Plaintiffs; and they are marked with printed captions, which had not appeared on previously

   produced evidence.

          The identifying markings on those newly submitted exhibits refer to “Ellis Documents 4-

   1-16” and a number thereafter, beginning with 0002863 (“Ellis documents”). [DE 283 Ex. 19] This

   identifier demonstrates that the Ellis documents were in the possession of Defendant on April 1,

   2016, well before Plaintiffs originally requested them. It also demonstrates those documents were

   gathered by Captain Ellis to review for the Heavy Weather Report. [DE 248-1] These are be

   exactly the type documents required by Rule 26. The Plaintiffs just learned of the existence of

   those particular documents when they were submitted by Defendant with the pre-trial stipulation.

   This withholding of crucial evidence demonstrates Defendant’s deceptive bad faith practices in

   violation of FRCP 26. The Defendant not only failed to timely produce the BVS forecasts, but has

   made false representations to the Court and violated multiple Court Orders concerning them. [DE




   3
     Plaintiffs never received the final Heavy Weather Report nor all the Ellis’ bates stamped
   documents used in preparing his report. [D.E. 271]
                                                    11
Case 1:16-cv-20924-JEM Document 339 Entered on FLSD Docket 02/27/2019 Page 12 of 22



   312]4 What’s more, the Defendant falsely assured both the Court and the undersigned that it

   complied with the Orders to produce these documents.

               A party demonstrates bad faith by hampering enforcement of a Court Order. See Thomas

   v. Tenneco Packaging Co., 293 F.3d 1306, 1320 (11th Cir. 2002).

               The failure of Defendant to timely produce those discovery documents prejudiced Plaintiffs

   by not allowing Plaintiffs or Plaintiffs’ experts, Captain Ahlstrom and David Nolan, to review,

   consider or opine about them in their reports and depositions.

         IV.      Defendant Withheld Critical Witnesses

               Defendant engaged in an intentional pattern of deception in refusing to allow the

   depositions of two key witnesses, Staff Captain Wendy Williams (“Williams”) and First

   Navigation Officer Kyriakos Spahis (“Spahis”). [DE 160-2, p. 53] Williams was second in

   command on the Anthem and Spahis, the navigator, had control of the ship at a critical time while

   Captain Andersen was asleep. [DE 160-2, Pgs. 136-137] Spahis made handwritten notes of the

   chronological order of events as a recordkeeping of what took place and who did what. [DE 160-20 p.

   17]. Both officers were on the bridge of Anthem prior to and during the hurricane.

                The Defendant listed Williams as a witness on it its witness list. On April 4, 2017,

       Plaintiffs requested deposition dates for Spahis and Williams. [D.E. 272-1] Williams was

       noticed for a deposition on June 26, 2017 and failed to appear. [D.E. 272-3.] Defense counsel,

       at a hearing on July 21, 2017, represented to the Court: “And I believe he [Mr. Ostrow] still

       wants Wendy Williams who was a staff captain at the time of the incident who does live in

       Vancouver. She is Canadian, Judge, and she is still on contract.” [Transcript, July 21, 2017,




   4
     Defense Counsel specifically represented to the Court that from February the 6th through
   February the 8th, it produced all of the BVS and NOAA reports. [D.E. 312-1, p. 24-25]
                                                       12
Case 1:16-cv-20924-JEM Document 339 Entered on FLSD Docket 02/27/2019 Page 13 of 22



       Exhibit A, p. 9] Based upon that representation, the Magistrate entered an Order requiring

       Defendants to produce Williams in Spain or Vancouver, Canada on or before August 30, 2017.

       [D.E. 92] On July 28, 2017, Defendant assured Plaintiffs “[w]ith respect to the deposition of

       Wendy Williams, it will take place in either Vancouver, British Columbia, Canada or Vancouver

       Island, British Columbia, Canada. We anticipate providing you with a date in early to mid-

       August.” [DE 272-1] Defendant agreed to schedule the deposition of Williams on August 12,

       2017. On August 9, 2017 Defendant again notified Plaintiff without explanation that Williams

       would not appear at the August 12, 2017 deposition. [Id.] The Defendant thereafter informed

       the undersigned that Williams was no longer an employee of RCCL, it had no ability to produce

       her and she had obtained independent representation. [Id.]5 The Plaintiffs then attempted to

       independently contact Williams but were not given her personal attorney’s information and were

       unable to contact her or timely subpoena her prior to the August 30, 2017 discovery cut off.

              Williams worked for Defendant continuously since 2002, was requested and set for

       deposition on multiple occasions, cancelled or failed to appear for those depositions and

       suddenly left RCCL just two weeks prior to Plaintiffs discovery cut-off. This sequence of events

       is not coincidental. The Defendant had a Court Ordered obligation to produce Williams for a

       deposition and purposefully stonewalled and thwarted the Plaintiffs’ efforts.

             Despite requests from Plaintiffs, the Defendant also failed to provide dates to depose

   Spahis. In July 2017, on multiple occasions, the undersigned sought dates to depose Spahis. [D.E.

   272-1] The Defendant failed to confirm the witness’s availability, offering different locations and

   conflicting dates. [Id.] At a hearing on July 21, 2017, Defendant represented that Spahis was on




   5
    Captain Wendy Williams works for Celebrity Cruises, a wholly owned subsidiary of Royal
   Caribbean.
                                                      13
Case 1:16-cv-20924-JEM Document 339 Entered on FLSD Docket 02/27/2019 Page 14 of 22



   vacation and would be returning in time to be deposed. [Exhibit A, p. 16-17] On July 24, 2017,

   based on that representation, the Court ordered Defendant to produce Spahis in Bayonne, NJ prior

   to August 30, 2017. [D.E. 92] On July 25, 2017, upon Defendant’s representation that Spahis was

   in England and Defendant was in the process of arranging for a deposition in London, the Court

   ordered his deposition in England. [Exhibit B, p. 8] On August 1, 2017, the Plaintiffs sought

   leave from the Court to enforce the July 24, 2017 order because Defense counsel was refusing

   to offer dates to depose Spahis. [DE 272-2] On August 10, 2017 and August 16, 2017, the

   undersigned again requested dates to depose Spahis. [DE 272-1] On both occasions the Defendant

   failed to offer dates of his availability. Then on August 20, 2017, a week before the already

   extended deposition cut-off date, Defense counsel advised Plaintiffs’ Counsel that Officer Spahis

   resigned from RCCL and would no longer be produced. [Id.] At that point, the undersigned

   attempted to independently contact Spahis for dates but he was out at sea and unavailable in the

   foreseeable future. [DE 272-1] Like Williams, the Defendant had a Court Ordered obligation to

   produce Spahis for a deposition and purposefully stonewalled the Plaintiffs repeated efforts.

           Plaintiffs have been prejudiced by Defendant hiding two crucial witnesses. The failure of

   Defendant to timely produce these witnesses prejudiced Plaintiffs by not permitting Plaintiffs or

   its expert, Captain Ahlstrom, to review the depositions and comment in his report or to examine

   Defendant’s Captain Andersen, Captain Ellis, or Defendant’s other witnesses and experts,

   concerning their testimony.

      V.      Defendant’s False Local Rule 7.1 Certification

           Defendant made two false L.R. 7.1 certifications in its Daubert Motions to the Court. In

   its original Daubert motion regarding Captain Ahlstrom and David Nolan, Defendant certified

   “Pursuant to S.D. Local Rule 7.1(a)(3), undersigned counsel attempted to confer with Plaintiffs’



                                                   14
Case 1:16-cv-20924-JEM Document 339 Entered on FLSD Docket 02/27/2019 Page 15 of 22



   counsel, in a good faith effort to resolve the issues raised in this motion, and has been unable to do

   so”. On December 15, 2017, counsel for Royal Caribbean reached out to Plaintiffs’ counsel via

   telephone to have a Rule 7.1 conference on this motion. Plaintiffs’ counsel stated, via email, that

   he would only have such a conference in-person with a court reporter present. Counsel for Royal

   Caribbean, through email, attempted again to arrange a telephone conference on this motion, but

   Plaintiffs’ counsel, through email, again refused unless a court report was present.” [D.E. 161]

          The reason Defendant did not confer before its Daubert motion, regarding only Captain

   Ahlstrom and David Nolan, was that Defendant refused Plaintiffs’ request to confer before a court

   reporter. The Defendant chose not to have a conference and its certification was disingenuous. It

   is a very significant fact that Defendant refused to document a 7.1 conference with Plaintiffs with

   an independent witness (a court reporter) and that Plaintiffs were willing to incur a court reporter’s

   expense they thought necessary because of prior experiences with Defendant.

          Regarding the second false 7.1 certification, in Defendant filed a Renewed and Amended

   Daubert Motion adding Dr. Roy Lubit, Larry Forman and Loretta Fabricant. [D.E. 240].

   Defendant’s counsel falsely certified it had complied with Local Rule 7.1., certifying that he

   “concurred with opposing counsel in a good faith effort to resolve the issues raised in this motion.”

   [Id, p. 17] This 7.1 certification made to the Court was false and a fraud on the Court, as was the

   prior certification, which falsely represented that Defendant was “unable” to confer.

          In this motion, Royal Caribbean raised initial Daubert claims against certain of Plaintiffs’

   experts (Forman, Lubit and Fabricant) and later admitted Defendant did not confer with Plaintiffs

   on those points claiming “oversight.” [D.E. 323, p.2] Defendant’s belated claim of “oversight” is

   disingenuous. The oversight claim was made only after Plaintiffs pointed to the false

   certification. An affirmative false representation is not an oversight.



                                                    15
Case 1:16-cv-20924-JEM Document 339 Entered on FLSD Docket 02/27/2019 Page 16 of 22



             And what’s more, the Plaintiffs were inequitably sanctioned because of that fraud. 6 The

   Defendant purposely refused to confer on the Daubert Motions, falsely certified conferral on its

   own Motions, complained of Plaintiffs’ failure to confer and refused Plaintiffs calls and emails to

   confer after complaining to the Court.

       VI.      False representations Regarding Lawrence Forman

             In Defendant’s Daubert Motion regarding Plaintiff’s rehabilitation expert, Lawrence

   Forman, the Defendant falsely represented that Mr. Forman had not interviewed the Plaintiffs nor

   conducted an independent investigation before submitting his expert reports. [DE 240 p. 7]. The

   Defendant’s Motion only referred to the first set of depositions taken of Mr. Forman where he had

   not yet done his interviews or issued final expert reports. [Id.] The Defendant requested and took

   two more depositions of Mr. Forman, where he testified extensively about his independent

   investigation and client interviews. [DE 250 Ex.5] Well after taking Mr. Forman’s second set of

   depositions the Defendant moved to strike Forman for failure to conduct independent

   investigations and only cited to Forman’s obsolete earlier depositions. [DE 240]. The Defendant

   intentionally omitted Forman’s more recent depositions and failed to address its omission in Reply

   to the Daubert Motion after Plaintiff’s response highlighted that misrepresentation. [Id.]

             This was not an honest mistake or oversight. Defense Counsel took Mr. Forman’s second

   depositions and focused on the issue of his investigations for a significant period of time.

   Defendant could have easily supplemented its Motion or cured its omission on Reply when the



   6
     Magistrate Goodman, in making his Report and Recommendation to this Court unfortunately
   relied upon Defendant’s misrepresentations re Plaintiffs and found that because RCCL’s Motion
   included a certificate of conferral, he would not “sort through the conflicting factual
   representations about Plaintiffs’ challenge to RCCL’s certificate of conferral and somehow discern
   which one is accurate (or if each is partially accurate).” [DE 240; 247]. Accordingly, based upon
   the Defendant’s false 7.1 certification, the Magistrate did not recommend denying the defense
   motion, but did recommend denying the Plaintiffs’ motion. [DE 279 p. 10, fn 3]
                                                    16
Case 1:16-cv-20924-JEM Document 339 Entered on FLSD Docket 02/27/2019 Page 17 of 22



   Plaintiffs’ briefed the issue, yet hid this fact from the Court. The Defendant was clearly trying to

   perpetrate yet another fraud on the Court by withholding this pertinent evidence in its filings with

   the Court. Defendant’s false portrayal of Forman’s testimony to the Court is consistent with

   Defendant’s pattern of multiple misrepresentations.

      VII.    Defendant’s False Local Rule 7.3 Certification

          Defendant has also made a material misrepresentation in its L.R. 7.3 certification in its

   Response re the attorney’s fees [D.E. 327] which states:

          A good faith effort to resolve the issues described herein was made pursuant to L.R. 7.3(b).
          Plaintiffs’ counsel did not agree to any of the fees and costs claimed except those
          designated in their previous Response. Royal Caribbean agreed to withdraw some of its
          claimed fees described above. (emphasis added)

          The certification that Defendant agreed to a fee reduction during the 7.3 conferral is false

   and is contradicted by Defendant Counsel’s email concerning the conferral, wherein Defendant

   refused to withdraw any of its claimed fees, stating “we think everything we identified in our

   Notice is rightfully taxable”. (Exhibit C)

      VIII. Defendant Fraudulently Sought Attorneys’ Fees To Which It Is Not Entitled

          Plaintiffs recited its position opposing Defendant’s application for attorney’s fees [D.E.

   230-1, 331]. The facts and comments therein are incorporated herein by reference. The Defendant

   submitted claims for attorneys’ fees concerning Plaintiffs’ replacement of two psychology experts,

   Dr. Whelly and Dr. Tiago. [DE 224] The Court Ordered Plaintiffs to “pay the defendant for all

   costs and attorney’s fees arising from the involvement of the two originally named expert

   psychologists (who will be removed from the case) and Plaintiffs’ request to obtain new experts.”

   [DE 208 & 210]

          The Defendant has claimed over $44,000 in fees regarding two experts they never deposed.

   [DE 224] They submitted invoices and a fee request seeking fees for matters well beyond the

                                                    17
Case 1:16-cv-20924-JEM Document 339 Entered on FLSD Docket 02/27/2019 Page 18 of 22



   replacement of the two experts. The Defendant offered 253 entries of proposed attorney’s fees,

   almost all of which are vague, block billed, redundant, overbilled and/or unrelated. Many of the

   invoices are redacted with an improper claim of privilege. The invoices, in almost all instances,

   fail to provide sufficient detail of the time claimed making it impossible to determine if the fees

   are properly taxable. Defense counsel has not sworn the amounts claimed are in compliance with

   the Court’s Order. Significantly, the Defendant has sought fees specifically contrary to Court

   order, including bills for an Order to show cause regarding Dr. Whelley and Dr. Tiago. [DE 211,

   p.1; DE 230-1, p. 14; DE 327, p.10] The Court explicitly stated the Defendant may not seek fees

   for such time. [DE 207] Defendant has billed for matters related to its own expert, Dr. Hamilton,

   who only examined those Plaintiffs who were examined by Dr. Hohn (not Drs. Whelley or

   Tiago).Most egregiously, the Defendant has sought fees for conducting CME’s, for seeking

   continuances to complete CME’s, for seeking Plaintiffs’ medical and school records, for seeking

   sanctions against Plaintiffs’ counsel concerning Dr. Hamilton and for seeking to extend

   deadlines for its own experts to submit independent             medical       examinations. Those

   matters do not relate to the replacement of Drs. Whelley and Tiago.

          The overbilling include time spent on experts who have not been removed from the case,

   including Dr. Hohn, Dr. Seigel, Dr. Nolan (Plaintiffs’ weather expert), and Captain Ahlstrom

   (Plaintiffs’ maritime expert). Many descriptions in the invoices include activities regarding

   “expert(s)”, without further clarification. The invoices also include economist and rehab expert




                                                   18
Case 1:16-cv-20924-JEM Document 339 Entered on FLSD Docket 02/27/2019 Page 19 of 22



   work for individual Plaintiffs not involved with the removed experts, administrative tasks, and

   secretarial work. These are not taxable fees.

            Dr. Tiago and Dr. Whelley were not the only mental health professionals listed. Dr.

   Gabriela Hohn and Dr. Alice Jo Siegel were also listed in this case and evaluated many of the

   Plaintiffs. Those Plaintiffs were not seen by Dr. Whelley or Dr. Tiago, but Defendant includes

   billing entries concerning those experts and Plaintiffs on its invoices. [DE 207 entries 156, 157,

   158, 165, 166, 172, 177, 178, 179, 180, 190, 191, 228, 238, 240]

            Plaintiffs submitted entry-by-entry, point by point objections to Defendant’s claimed fees

   or costs. [DE 230-1]. The Magistrate gave Defendant the opportunity to explain its time entries,

   by allowing for a twenty-page Response to Plaintiffs objections [D.E. 286]. In spite of Plaintiff

   pointing out clearly improper fee claims, Defendant stood by most of their improper claims.

      IX.      Sanctions

            It is patently obvious that, despite warnings from the Magistrate about its discovery

   shenanigans, the Defendant’s continued its pattern of misconduct and bad faith. The Defendant

   has made false claims, false statements by affidavit or by attorney misrepresentations, false

   certifications, hidden discovery and witnesses and “engage[d] in a sordid scheme to defeat

   Plaintiffs valid claims”. See Goodyear Tire & Rubber Co. v. Haeger, 581 U.S. –––– 137 S. Ct.

   1178, 197 L.Ed.2d 585 (2017).

            As to Rule 37, Federal Rule of Civil Procedure 37(b)(2) states that “[i]f a party ... fails to

   obey an order to provide or permit discovery ... the court where the action is pending may issue

   further just orders. They may include ... dismissing the action or proceeding in whole or in

   part....” Fed. R. Civ. P. 37(b)(2)(A). “Rule 37 sanctions are intended to prevent unfair prejudice to




                                                     19
Case 1:16-cv-20924-JEM Document 339 Entered on FLSD Docket 02/27/2019 Page 20 of 22



   the litigants and insure the integrity of the discovery process.” Gratton v. Great Am. Commc'ns,

   178 F.3d 1373, 1374–75 (11th Cir. 1999).

          As to Rule 11, federal courts possess inherent authority to sanction a party or attorney who

   has acted in “bad faith, vexatiously, wantonly, or for oppressive reasons.” Quiroga v. Hasbro, Inc.,

   934 F.2d 497, 504–05 (3d Cir. 1991), cert. denied, 502 U.S. 940 (1991). This inherent authority

   includes “the ability to fashion an appropriate sanction for conduct which abuses the process.”

   Goodyear Tire & Rubber Co. v. Haeger, supra. Dismissal of a lawsuit, while severe, is well within

   a court's discretion as a sanction to impose pursuant to a court's inherent authority. See Chambers

   v. NASCO, Inc., 501 U.S. 32, 44–45 (1991); Roadway Exp., Inc. v. Piper, 447 U.S. 752 (1980)

   (recognizing the “well-acknowledged inherent power of a court to levy sanctions,” including

   dismissal, “in response to abusive litigation practices”). Where there is a “pattern of wrongdoing”

   or a “wrongdoing that actually prejudices the wrongdoer's opponent,” the need for stronger and

   more severe inherent sanctions. See Republic of Philippines v. Westinghouse Elec. Corp., 43 F.3d

   65, 74 (3d Cir. 1994). Government Employees Insurance Co. v. Nealey, 262 F.Supp.3d 153 (E.D.

   Pa., 2017).

          Defendants pattern of bad faith misconduct in withholding crucial discovery and witness

   testimony prejudiced Plaintiffs ability to uncover the width and depth of Defendant’s reckless and

   negligent conduct and liability for damages in this case. Because of Defendant’s inability to cure

   the prejudice, Plaintiffs seek the sanction of striking the answer. See United States ex rel. Hayes

   v. Allstate Insurance Company, 686 Fed. Appx. 23 (2nd Cir., 2017) (striking of the pleading during

   the pendency of the case). The Plaintiffs’ also seek a financial penalty commensurate with

   Defendant’s wealth and ability to pay to punish and deter its untoward conduct. See Martin

   v.Automobili Lamborghini Exclusive, Inc., 307 F.3d 1332 (11th Cir., 2002)); see also Peer v.

   Lewis, 571 Fed. Appx. 840 (11th Cir., 2014).
                                                   20
                   CERTIFICATE
Case 1:16-cv-20924-JEM DocumentOF
                                339GOOD  FAITH
                                     Entered    CONFERENCE
                                             on FLSD Docket 02/27/2019 Page 21 of 22

  Pursuant to Local Rule 7.1, I certify that counsel for the movant has conferred with counsel for
  Defendant in a good faith effort to resolve the issues raised in this motion, but was unable to do
  so.

                                                         Respectfully Submitted,

                                                         JOHN B. OSTROW, P.A.
                                                         Counsel for Plaintiffs
                                                         777 Brickell Avenue, Suite 400
                                                          Miami, Florida 33131
                                                          Tel: 305-358-1496
                                                          Jostrow@bellsouth.net

                                                         JBOassist@gmail.com

                                                         and

                                                         LAW OFFICE OF ALAN C. TRACHTMAN
                                                         Counsel for Plaintiffs
                                                         48 Wall Street, 11th Floor
                                                         New York, NY 10005
                                                         Tel: 212-918-4750
                                                         Fax: 1212-202-4961
                                                         act@traxlaw.com

                                                         By: s/ Alan C. Trachtman

                                                         Alan C. Trachtman
                                                         Pro Hac Vice

                                     CERTIFICATE OF SERVICE


     I hereby certify that on February 27, 2019, I electronically filed the foregoing document with the
     Clerk of the Court using CM/DE. I also certify that the foregoing document is being served this
     27th day of February, 2019, on all counsel of record or pro se parties identified on the
     ECF Service List in the manner specified, either via transmission of Notices of
     Electronic Filing generated by CM/DE or in some other authorized manner for those counsel or
     parties who are not authorized to receive electronically Notices of Electronic Filing.

                                                           s/Morgan Theodore
                                                           Morgan Theodore


                                                    21
Case 1:16-cv-20924-JEM Document 339 Entered on FLSD Docket 02/27/2019 Page 22 of 22




                                        22
